—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Joseph, J.), entered September 15, 1998, which granted the motion of the defendant Town of North Hempstead for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the defendant Town of North Hempstead (hereinafter the Town) to dismiss the complaint insofar as asserted against it, since it is undisputed that the required written notice of the defect which allegedly caused the plaintiff’s accident was not given to the Town (see, Town of North Hempstead Code § 26-1). The plaintiffs claim of constructive notice based upon the Town’s inspection and repair of the curb near the location of her accident and approximately two months prior thereto is insufficient to overcome this failure to give written notice (see, Amabile v City of Buffalo, 93 NY2d 471). Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.